Citation Nr: 0106454	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1951 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Boise, Idaho.  In 
that determination, the RO denied service connection for a 
low back injury.   The appellant disagreed with the rating 
decision and this appeal ensued.

The Board notes that the September 1999 rating decision and 
the VA's statement of the case mentioned the previous March 
1992 rating decision denying service connection for a low 
back injury, which the appellant did not appeal.  Therefore, 
after a review of the entire record, the Board concludes that 
the RO implicitly found new and material evidence prior to 
issuing a denial its September 1999 rating decision.

Furthermore, the RO issued rating decisions dated March 1999 
and January 1999, prior to the September 1999 rating 
decision.  The RO issued the latter rating decisions after 
the appellant objected to the denial of service connection 
for his low back injury and, as a result, submitted 
additional evidence.  The new evidence was addressed by the 
subsequent rating decisions.  Thereafter, the appellant 
properly appealed his claim for service connection for his 
low back injury to the Board.

FINDING OF FACT

The veteran has had continuing symptomatology since his low 
back injury during service.  


CONCLUSION OF LAW

Residuals of a low back injury were incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(2000); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records demonstrated that the appellant had a 
back injury in November 1954, while lifting heavy equipment.  
His in-service back injury required at least 6 days 
hospitalization.  He was treated with physical therapy, heat 
and massage, and bed boards.  Thus, the record establishes 
that, while in service, the appellant had a back injury that 
required hospitalization.

Medical examinations from May 1990 show that the appellant 
sought medical treatment to address his low back pain that 
radiated into his left leg.  For several weeks prior thereto, 
the appellant reported that he sought relief from 
chiropractic treatment.  However, the record does not reflect 
any chiropractic treatment.  In 
May 1990, he sought treatment from a physician at a private 
hospital facility who prescribed physical therapy and pain 
medications.  The medical record shows he initially 
experienced good results with his treatment.  

On VA examination in December 1991, the diagnoses included 
"Status post back injury active military service 1952."  At 
that examination, the veteran also related to  the examiner 
that his neurosurgeon had told him that he had evidence of an 
old back injury from x-rays and MRI scans.

However, in September 1998, the appellant required bilateral 
diskectomy at L4-5 and L5-S1 levels with decompression of the 
nerve root and a lumbar interbody fusion.  In a letter dated 
in June 1999, the appellant's neurosurgeon opined that the 
appellant aggravated his in-service low back injury in 1990, 
which consequently required the extensive lumbar surgery in 
1998.  Thus, this statement additionally supports a linkage 
between current back disability and the in-service low back 
injury.  (Even if the basis for the RO's adverse disposition 
was the absence of a reopened claim, this declaration from 
Dr. H. M.  constitutes new and material evidence.)

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Here, there is 
evidence that the appellant experienced back pain while in-
service.  However, the record also reflects that post-service 
the appellant was able to pursue an occupation as a laborer.  
Current medical evidence also demonstrates he sought 
treatment in 1990 and required back surgery in 1998.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (1995).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Veterans 
Appeals stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. 49 (1990).   It is true that the claims 
folder does not contain records of medical treatment for back 
problems for many years after service.  It is also true that 
it may be difficult to discern precisely what level of 
disability is attributable to the injury in service and what 
is due to post-service circumstance.  These considerations, 
however, are to be balanced against the undeniable fact of 
the back injury in service, the veteran's reports of back 
symptomatology, and the opinions by two physicians finding 
residual impairment from that back injury.  Although the 
record is not without a measure of ambiguity, the evidence 
plainly does not preponderate against the veteran.    



ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

